DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivack (Publication No.: US 2019/0266404 A1).
Regarding claim(s) 1, Spivack teaches a system for providing interactive visual images in a mobile-based crowdsourcing platform, the system comprising: a mobile device (reference numeral 102A-102N in Figure 1) for user input and interaction; a visual imaging system (reference numeral 104A-104N in Figure 1; e.g. “Users can perceive, observe, access, engage with or otherwise interact with this virtual world via a user interface” as in paragraph [0060]); and a server (reference numeral 100 in Figure 1) configured to communicate with and exchange data with the mobile device and the visual imaging system, the server comprising a processor (“processor” as in paragraph [0113]) coupled to a memory (“computer-readable storage medium” as in paragraph [0114]) containing instructions executable by the processor to cause the server to: receive user data from the mobile device and visual imaging system, the user data and visual image data associated with at least one of a location of a user and movement of the user within an environment over a period of time (e.g. “position” as in paragraph [0117]); and render a layout of the environment based on the user data and visual image data (e.g. “create, generate, update, modify” as in paragraph [0119]), wherein rendering comprises generating a visual model of a layout of the environment in which the user is located or moving to provide an altered reality wherein the user can track information related to the environment (e.g. “augmented reality” “presented in a digital environment” as in paragraph [0024] and throughout; “augmented digital experiences” as in paragraph [0053] and throughout; “movement of the user's device at a location” paragraph [0139]).
Regarding claim(s) 2, Spivack teaches The system of claim 1, wherein the mobile device comprises a tablet computer, a laptop computer, a notebook computer, a mobile computing device, a smart phone, or a cellular telephone (paragraph [0057]).
Regarding claim(s) 3, Spivack teaches The system of claim 1, wherein the visual imaging system comprises a security camera, a drone, or a smart phone (paragraph [0101]).
Regarding claim(s) 4, Spivack teaches The system of claim 1, wherein the server and at least one of the mobile device and the visual imaging system are configured to wirelessly communicate and exchange data with one another over a network (paragraph [0082]).
Regarding claim(s) 5, Spivack teaches The system of claim 4, wherein the network is selected from the group consisting of Wi- Fi wireless data communication technology, the internet, private networks, virtual private networks (VPN), public switch telephone networks (PSTN), integrated services digital networks (ISDN), digital subscriber link networks (DSL), various second generation (2G), third generation (3G), fourth generation (4G) cellular-based data communication technologies, Bluetooth radio, and Near Field Communication (NFC) (paragraph [0082]).
Regarding claim(s) 6, Spivack teaches The system of claim 1, wherein the communication and exchange of data between the server and at least one of the mobile device and the visual imaging system is provided via a cloud-based service (paragraph [0080]).
Regarding claim(s) 7, Spivack teaches The system of claim 1, wherein the user data associated with at least one of user location and user movement is data captured by one or more sensors of the mobile device (paragraph [0026]-[0027]).
Regarding claim(s) 8, Spivack teaches The system of claim 7, wherein the one or more sensors are configured to capture data related to at least one of motion or position of the mobile device, signals transmitted from or to the mobile device, and direct user input with the mobile device (paragraph [0026]-[0027]).
Regarding claim(s) 9, Spivack teaches The system of claim 8, wherein the one or more sensors are selected from the group consisting of a motion sensor, a received signal strength (RSS) sensor, a global positioning satellite (GPS) sensor, and a touch sensor (paragraph [0026]-[0027]).
Regarding claim(s) 10, Spivack teaches The system of claim 1, wherein the rendered layout of the environment comprises an augmented reality image or a virtual reality image (e.g. “augmented reality” “presented in a digital environment” as in paragraph [0024] and throughout; “augmented digital experiences” as in paragraph [0053] and throughout).
Regarding claim(s) 11, Spivack teaches The system of claim 10, wherein the augmented reality image or the virtual reality image comprise QR codes associated with an object (e.g. “tagged by QR code” as in paragraph [0063]).
Regarding claim(s) 12, Spivack teaches The system of claim 11, wherein the object comprises lighting fixtures, light sources, mechanical fixtures, plumbing fixtures, furniture, or the like (e.g. “virtual objects” as in paragraph [0064]), or merchandise.
Regarding claim(s) 13, Spivack teaches The system of claim 12, wherein the QR code is accessible by the user to retrieve information about the object (e.g. “tagged by QR code” as in paragraph [0063]).
Regarding claim(s) 14, Spivack teaches The system of claim 13, wherein the information comprises merchandise sales data, equipment maintenance records, object identification, or the like (e.g. “categorize” as in paragraph [0127]).
Regarding claim(s) 15, Spivack teaches The system of claim 14, wherein merchandise sales data is analyzed with respect to merchandise location, lighting (e.g. “light fixtures” as in paragraph [0034]; “light estimation” as in paragraph [0120]), type, color, or any combination of physical attributes.
Regarding claim(s) 17, Spivack teaches The system of claim 14, wherein object identification comprises manufacturer data, source data, procurement data, installation data, preventative maintenance data, replacement data, removal data, or the like (e.g. “fingerprints” as in paragraph [0098] and throughout).
Regarding claim(s) 18, Spivack teaches The system of claim 10, wherein the augmented reality image or the virtual reality image comprises a two-dimensional (2D) floor plan, a 2D wall plan, a 2D ceiling plan, a three- dimensional (3D) floor plan, a 3D wall image, a 3D ceiling image, or a 3D environment image (e.g.  “2D” “3D” as in paragraph [0166]; “augmented reality” “presented in a digital environment” as in paragraph [0024] and throughout; “augmented digital experiences” as in paragraph [0053] and throughout; “movement of the user's device at a location” paragraph [0139]).
Regarding claim(s) 19, Spivack teaches The system of claim 18, wherein the augmented reality image or the virtual reality image contain QR codes allowing the user to interact with the augmented reality image or the virtual reality image in real time (e.g. “tagged by QR code” as in paragraph [0063]).
Regarding claim(s) 20, Spivack teaches The system of claim 1, wherein the memory contains instructions executable by the processor to further cause the server to continually update and refine the layout of the environment based on subsequent data received from the visual imaging system or user data received from the mobile device or from one or more other mobile devices associated with separate and different users within the given environment (e.g. “create, generate, update, modify” as in paragraph [0119]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivack in view of Heller (Patent No.: US 10,185,921 B1).
Regarding claim(s) 16, Spivack teaches The system of claim 14, but fails to specifically teach that equipment maintenance records are analyzed with respect to equipment service lifetime, preventative maintenance, monitoring, proper operation, power cycling, or the like.  However, Heller teaches that this concept is well known in the art (column 18 lines 11-52).  One skilled in the art would have been motivated to analyze equipment maintenance records with respect to equipment service lifetime, preventative maintenance, monitoring, proper operation, power cycling, or the like in order to allow a system administrator to manage aspects of the system via a cloud computing platform (column 18 lines 11-29).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to analyze equipment maintenance records with respect to equipment service lifetime, preventative maintenance, monitoring, proper operation, power cycling, or the like.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637